                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

     ROGER W. TITUS                                                                    6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                         GREENBELT, MARYLAND 20770
                                                                                              301-344-0052


                                           MEMORANDUM

       TO:            Counsel of Record

       FROM:          Judge Roger W. Titus

       RE:            Shoshanti Barjo v. Vivian R. Cherian, et al.
                      Civil No. RWT 18-1587

       DATE:          February 11, 2019

                                                 *********

               The Court is in receipt of Plaintiff’s Emergency Motion for a Protective Order [ECF No.
       38]. Defendants SHALL FILE their response, if any, by February 12, 2019 at 5:00 p.m.
       Plaintiff SHALL FILE her reply, if any, by February 13, 2019 at 12:00 p.m.

               Despite the informal nature of this ruling, it shall constitute an Order of the Court, and the
       Clerk is directed to docket it accordingly.


                                                                     /s/
                                                      Roger W. Titus
                                                      United States District Judge
 
